         Case 2:20-cv-00649-WSH Document 61 Filed 01/21/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Associated Builders & Contractors of           )
Western Pennsylvania; Arrow Electric Inc.;     )
Hampton Mechanical Inc.; Lawrence              )
Plumbing LLC; R.A. Glancy & Sons Inc.;         )
Westmoreland Electric Services LLC;            )
Gregory H. Oliver Jr.; Daniel Vincent          )
Glancy; Robert L. Casteel; Jason Phillip       )
Boyd; Robert A. Glancy IV,                     )
                                               )
                              Plaintiffs,      )
                                               )
               v.                              )       Civil Action No. 20-649
                                               )
Community College of Allegheny County;         )
Quintin B. Bullock, in his official capacity   )
as President of the Community College of       )
Allegheny County; Pittsburgh Regional          )
Building Trades Council,                       )
                                               )
                              Defendants.      )

______________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Associated Builders & Contractors of           )
Western Pennsylvania; Hampton                  )
Mechanical Inc., Lawrence Plumbing LLC,        )
and R.A. Glancy & Sons Inc., as individuals    )
and on behalf of others similarly situated;    )
Robert L. Casteel; Anthony Scarpine,           )
as individuals and on behalf of others         )
similarly situated,                            )
                                               )
                              Plaintiffs,      )
                                               )
               v.                              )       Civil Action No. 20-1933
                                               )
Plum Borough; Pittsburgh Regional              )
Building Trades Council,                       )
                                               )
                              Defendants.      )

                                                   1
         Case 2:20-cv-00649-WSH Document 61 Filed 01/21/21 Page 2 of 3




______________________________________________________________________________


                                     ORDER OF COURT


       AND NOW, this 21st day of January, 2021, upon consideration of counsel for Plaintiffs

having listed Associated Builders & Contractors of Western Pennsylvania et al. v. Community

College of Allegheny County et al. (Civil Action No. 20-649 (“ABC I”)) as a related case on the

Civil Cover Sheet when filing the Complaint in Associated Builders & Contractors of Western

Pennsylvania et al. v. Plum Borough et al. (Civil Action No. 20-1933 (“ABC II”)), both cases

having been assigned to this member of the Court, both cases involving many of the same

Plaintiffs, a common Defendant and raising nearly identical issues arising from language contained

in Defendants’ project labor agreements, the parties having indicated—in response to the Court’s

order to show cause why these matters should not be consolidated (Docket Nos. 56, 59 and 60 at

ABC I; Docket Nos. 9, 19 and 20 at ABC II)—that they do not oppose coordinating or

consolidating these actions for purposes of deciding motions to dismiss, and the Court finding that

ABC I and ABC II involve common questions of law and fact and that it is in the interests of

judicial economy to decide all motions to dismiss in these actions in a single, consolidated

proceeding, see Fed. R. Civ. P. 42(a),


       IT IS HEREBY ORDERED that ABC I and ABC II are consolidated for purposes of

deciding any motions to dismiss filed therein;


       IT IS FURTHER ORDERED that, in order to synchronize ABC I and ABC II for purposes

of judicial economy, and in order to treat all parties equitably, the pending motions to dismiss in

ABC I (Docket Nos. 43 and 45) are DENIED without prejudice, and any renewed Rule 12 motions

(as previously filed or as amended in view of issues implicated by the related case) pertaining to

                                                 2
         Case 2:20-cv-00649-WSH Document 61 Filed 01/21/21 Page 3 of 3




ABC I shall be filed in accordance with the deadlines applicable to ABC II set forth below; and


       IT IS FURTHER ORDERED that Defendants’ responsive pleadings to the Complaint filed

in ABC II are due by February 19, 2021, and any renewed Rule 12 motions by Defendants in

ABC I are also due by February 19, 2021. After the Court has ruled upon Defendants’ motions

to dismiss, to the extent that claims remain in this matter, the Court will schedule a status

conference at which time it will consider whether the actions shall be severed for further

proceedings or whether the consolidation of the actions shall continue.


                                                             s/ W. Scott Hardy
                                                             W. Scott Hardy
                                                             United States District Judge



cc/ecf: All counsel of record




                                                3
